Simmons, Justice.
Joe Harris was convicted, in the city court of Atlanta, of the oflenee of simple larceny in two cases. He made a motion for a new trial in both cases, on the ground that the ■ verdict was contrary to the evidence. The motion was overruled and he excepted.
The evidence in substance is as follows: Harris went to the store of J. M. High and also to the store of John Ryan’s Sons, and represented to them that he was the agent of Moore & Marsh, to buy certain dry-goods boxes. They sold the boxes and made out the bill against Moore & Marsh. They did not sell them to Harris, or intend the title of the boxes to go into Harris. They delivered him the possession of the boxes to be carried to Moore & Marsh. He was not the agent of Moore & Marsh, nor did they know anything about his purchasing the boxes from High and Ryan’s Sons. Harris sold the boxes and appropriated the proceeds of the sale to his own use. Counsel for Harris contend that this state of facts does not constitute the crime of simple larceny. We think it does. The rule is, that “if one, meaning to steal another’s goods, fraudulently prevails on the latter to deliver them to him, under the understanding that the property in them is to pass, he commits neither larceny nor any other crime by the taking, unless the transaction amounts to an indictable *760cheat. But if, with the like intent, he fraudulently gets leave to take possession only, and takes and converts the whole to himself, he becomes guilty of larceny; because, while his intent is thus to appropriate the property, the consent which he fraudulently obtained covers no more than the possession.” 1 Bishop Crim. Law, §588, and authorities there cited. In this case, Harris fraudulently represented to High and Ryan’s Sons that he was I the agent of Moore & Marsh. They did not sell him the II goods, nor did they intend the title to go into Harris ; ! but they simply delivered him the custody of the goods, to be delivered by him to Moore & Marsh. He having converted the proceeds of the sale of the boxes to his own use, he was guilty of larceny. The title still re- | mained in the vendor. Harris got the custody of the [goods wrongfully and fraudulently.
Judgment affirmed.